Citation Nr: 1026688	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  01-04 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Entitlement to an increased initial rating for residuals, 
distal clavicle resection, right (major) shoulder, currently 
evaluated as 10 percent disabling.  

2. Entitlement to an increased initial rating for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased initial rating for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.  

4. Entitlement to an initial compensable evaluation for an 
anxiety disorder for the period prior to February 13, 2002.  

5. Entitlement to an increased initial rating for an anxiety 
disorder for the period beginning on February 13, 2002, currently 
evaluated as 10 percent disabling.  

6. Entitlement to an increased (compensable) initial rating for 
residuals of a head injury with forehead scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1979 to September 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 2000 and September 
2003 the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the issues 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran testified at a Board Hearing in April 2005 before the 
undersigned Veterans Law Judge (VLJ), who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony is 
associated with the claims file. 

A June 2004 rating decision denied service connection for a left 
shoulder disorder but granted service connection for hypertension 
which was assigned an initial noncompensable disability rating 
effective October 1, 1999, and assigned an initial 10 percent 
disability rating for hypertension effective March 13, 2002.  A 
current noncompensable rating for allergic rhinitis and a current 
10 percent rating for gastroesophageal reflux disorder were 
confirmed and continued.  Entitlement to a compensable rating for 
onychomycosis of the left foot was deferred.  The Veteran was 
notified of this rating decision by RO letter dated July 26, 
2004. 

In a statement, received on July 27, 2005, more than one year 
after notification of the June 2004 rating decision, the Veteran 
raised the issues of entitlement to service connection for 
asthma; whether new and material evidence has been received to 
reopen previously denied claims for service connection for 
arthritis and a left shoulder condition; and entitlement to 
increased ratings for hypertension and for gastroesophageal 
reflux disease.  Accordingly, the Veteran's July 27, 2005, 
correspondence did not constitute a notice of disagreement with 
the July 2004 rating decision for the purpose of initiating an 
appeal.  See generally 38 U.S.C.A. §§ 7105(b)(1) (notice of 
disagreement must be filed within one year of date of mailing of 
notice of rating decision), 7105 (c) (unappealed rating decision 
is final) (West 2002); 38 C.F.R. §§ 20.200 (what constitutes an 
appeal), 20.302(a) and (b) (filing time for notice of 
disagreement and substantive appeal), 20.302(a) (without timely 
filed notice of disagreement an RO decision is final) (2009).  

The Board remanded this case in September 2005 for additional 
evidentiary development.  Specifically, to obtain treatment 
records and to afford the Veteran VA rating examinations as to 
each of the disabilities for which initial higher ratings were 
sought.  In the 2005 Board remand the matters raised by the 
Veteran in his July 2005 letter were referred to the RO for 
appropriate action because inasmuch as they had not been 
developed and adjudicated by the RO the Board had no 
jurisdiction.  

However, the RO has still not taken any action with respect to 
these matters and, so, they are again referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2005 Board remand it was noted that the Veteran 
has not been examined since 2002, and that he failed to report 
for scheduled examinations.  The Veteran was emphatic at the 
hearing that he never received notice of an examination.  He 
related further that he would have missed the examination he 
appeared for had not the examiner's office called and reminded 
him of the "appointment."  The Veteran related that he was not 
even aware that he was scheduled for an examination until he 
received the call.  He provided assurance that he would report 
for and cooperate with any examination scheduled and provided his 
current mailing address on the record.  

The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see 
also 38 C.F.R. § 3.327 (a reexamination will be requested 
whenever there is a need to verify the current severity of a 
disability).  The Veteran's testimony at the hearing, which 
described his symptoms, is competent evidence that his service-
connected disabilities have increased in severity.  

The case was remanded in September 2005 to obtain non-VA 
treatment records and to afford the Veteran VA rating 
examinations.  The non-VA treatment records have been obtained 
but the Veteran was not afforded VA rating examinations.  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board 
creates a right to compliance; see also Dyment v. West, 13 Vet. 
App. 141 (1999) and D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The case was subsequently readjudicated based on the additional 
treatment records which were added to the claim files.  However, 
the 2005 Board remand requested, in part, an examiner to (1) 
opine as to whether any headaches the Veteran may experience are 
related to his service-connected head injury residuals or his 
service-connected cervical spine disorder; (2) provide a detailed 
description of the service-connected forehead scar; and (3) as to 
the right shoulder and both knees whether there was objective 
evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated and to what extent, there was any 
functional loss due to pain and/or any of the other symptoms 
during flare-ups.  

While the Supplemental Statement of the Case (SSOC) in November 
2009 attempted to address these matters based on the additional 
treatment records, the conclusion reached was based primarily 
upon the absence of the evidence which comprehensive VA 
examinations could have been expected to reveal. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange appropriate medical examinations to 
determine the severity of the Veteran's right 
shoulder, bilateral knee, and anxiety disorders, and 
his head injury residuals, to include headaches.  
Please ensure the claim file is provided to the 
examiner(s) for review as part of the examination(s).  
All indicated tests should be accomplished and all 
clinical findings should be reported in detail.  The 
nature and extent of the disorders should be clearly 
set forth, as should all functional limitations 
caused by the disorder. 

Request the examiner(s) to assess and opine as to 
whether any headaches the Veteran may experience are 
related to his service-connected head injury 
residuals or his service-connected cervical spine 
disorder.  The appropriate examiner should describe 
and measure the forehead scar, determine if it is 
painful on examination, if it is associated with 
underlying tissue damage, or if there is frequent 
loss of the skin which covers the scar.  The examiner 
should also determine if the forehead scar manifests 
as 5 or more inches (13 or more cm.) in length; at 
least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); or, the skin indurated and 
inflexible in an area exceeding six square inches (39 
sq. cm.).

As concerns the Veteran's right shoulder and 
bilateral knee disabilities, the examiner should also 
render specific findings as to whether, during the 
examination, there is objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the disabilities being 
evaluated.  In addition, the examiner should indicate 
whether, and to what extent, the Veteran experiences 
functional loss due to pain and/or any of the other 
symptoms noted above during flare-ups.  To the extent 
possible, the examiner should express such functional 
loss in terms of additional degrees of limited 
motion.  If the examiner is unable to answer, with a 
reasonable degree of certainty, any question posed 
herein, he or she should so indicate.  The report of 
the examinations should reconcile the Veteran's 
subjective complaints of pain with the objective 
findings on examination.

2.  After all of the above is completed, the RO shall 
review all of the evidence obtained since the last 
supplemental statement of the case (SSOC) in light of 
all the other evidence of record.  To the extent that 
any benefit sought on appeal remains denied, issue 
the Veteran a SSOC and, if all is in order, return 
the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

